DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 7 are currently amended.
Claims 4-6, 9-10 are original. 
Claims 8, 11-18 are cancelled.
Claims 19-24 are new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-8, 10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi (US 2020/0032006), and further in view of Chen (US 2015/0298396), and Buller (US 2019/0291184).
	Regarding claim 1, Mizoguchi discloses: a three-dimensional printing system (see device of title, abs, throughout) comprising: 
a printer housing (see Fig. 2, there is a build chamber) enclosing a build chamber (see annotated drawing below);
an array (interpreted broadly and reasonably as a plurality - requires at least two) of actuators (see motor of [0093], stage support section of [0097]) mounted above a lower portion (see base 290 of [0077]) of the build chamber, the actuators individually having an upward extending shaft (see Fig. 2 – there are two upward extending shafts – one for each of platforms 220 and 220);
	a build platform assembly (see shaping stage of [0012]) including:
		a chassis (see 210);
		an array of platen sections (see annotated drawing) corresponding to an array of actuators (see motors of 221b and 250) and mounted in the chassis for guided vertical movement, the array of platen sections defined an array of top surfaces of a build platen having a selectively configurable geometry (any geometry of the build platen(s) can be considered broadly and reasonably as a selectively configurable geometry – whichever height the platforms/platens take are considered selectively configurable / independent controllable);
	an array of shanks (see plural shafts of Fig. 2) individually having an upper end coupled to one of the array of platen sections and a lower end which is positioned to receive the upward extending shaft when the lower end of the shank is lowered into the build chamber (see Fig. 2);
	a powder dispenser (see powder supply section of [0081]) configured to dispense layers of powder at a build plane above the array of platen sections (interpreted broadly as capable of dispensing powder on the two platens shown in Fig. 2); and
	an energy beam source (see selective laser beam irradiation of [0009]).
	Mizoguchi does not disclose: a two-dimensional array of actuators.
	In the same field of endeavor of additive manufacturing as Mizoguchi (see title, abs), Chen discloses: a tilting platform (see tilting tank of abs, [0008], and [0018] – see Fig. 2 which shows at least 4 spring-motor arrangements in a 2D array – see floating units of [0028] & [0033]).
To add the array of motors of Chen to the apparatus of Mizoguchi had the benefit that it allowed for the effective pealing of the object from the movable platform without damaging the appearance thereof ([0006]).
The combination Mizoguchi / Chen does not disclose: wherein the shanks / shafts are decouplable from the servos / motors.
In the same field of endeavor of additive manufacturing as Mizoguchi (see title, abs), Buller discloses: wherein the actuators are separated from the shafts by encoders (0186]).
To add the encoders of Buller to the apparatus of Mizoguchi had the benefit that it allowed for the separation of the pre-transformed material and/or debris from the materials bed towards the actuator (Id.).
It would have been obvious to one of ordinary skill in the art to combine the two-dimensional actuator array of Chen and the decoupling of the shafts and actuator by encoder of Buller with the additive manufacturing apparatus of Mizoguchi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it prevented the damaging of the object manufactured and separated the pre-transformed material from the actuators.
Regarding claim 2, the combination Mizoguchi / Chen / Buller discloses (citations to Mizoguchi): wherein the array of motors moves a piston upwards / downwards (see [0093] – that it turns is not required by the claimed subject matter, but is merely a statement of an example of how to accomplish the movement of the array of shanks).
	Regarding claim 3, the combination Mizoguchi / Chen / Buller discloses (citations to Mizoguchi): wherein the platen sections (see two platen sections of Fig. 2) individually include a top wall (see flat surfaces of 220 and 210), a plurality (at least 2) of vertical walls coupled to the upper wall (interpreted broadly as in physical contact with the upper wall -  see Figs. 1-2), and define a recess with a lower opening (see Fig. 2 – there is a recess below the upper wall with an area that is not closed in by the upper wall).
	Regarding claim 7, the combination Mizoguchi / Chen / Buller discloses (citations to Mizoguchi): wherein a single platform section (taken broadly as one of the two platens) is individually removable by (what follows is a manner of operating / intended use) lifting the single platform section from the chassis, lifting the single platform section lifts the lower end of the shank off of the upward extending of the shaft.
	Regarding claim 8, the combination Mizoguchi / Chen / Buller discloses (citations to Mizoguchi): wherein the chassis and the array of platen sections is movable / removable from the array of upward extending shafts by vertically lifting the chassis and disconnecting a corresponding array of shanks from the upward extending shafts (interpreted as a manner of operating / intended use – the claim reads can be removed not is removed under normal operation of the apparatus).
	Regarding claim 10, the combination Mizoguchi / Chen / Buller discloses (citations to Mizoguchi): further comprising a platform housing (see Fig. 2 – the platform housing is interpreted as the section separating the two platens between them) that laterally surrounds the array of platen sections and has a lower portion that is coupled to the chassis.
Regarding claim 19, Mizoguchi discloses: a three-dimensional printing system (see device of title, abs, throughout) comprising:
A gas handling system (see gas supply section of [0091]); 
a printer housing (see Fig. 2, there is a build chamber) enclosing a build chamber (see annotated drawing below);
an array (interpreted broadly and reasonably as a plurality - requires at least two) of actuators (see motor of [0093], stage support section of [0097]) mounted above a lower portion (see base 290 of [0077]) of the build chamber, the actuators individually having an upward extending shaft (see Fig. 2 – there are two upward extending shafts – one for each of platforms 220 and 220);
	a build platform assembly (see shaping stage of [0012]) including:
		a chassis (see 210);
		an array of platen sections (see annotated drawing) corresponding to an array of actuators (see motors of 221b and 250) and mounted in the chassis for guided vertical movement, the array of platen sections defined an array of top surfaces of a build platen having a selectively configurable geometry (any geometry of the build platen(s) can be considered broadly and reasonably as a selectively configurable geometry – whichever height the platforms/platens take are considered selectively configurable / independent controllable);
	an array of shanks (see plural shafts of Fig. 2) individually having an upper end coupled to one of the array of platen sections and a lower end which is positioned to receive the upward extending shaft when the lower end of the shank is lowered into the build chamber (see Fig. 2);
	a powder dispenser (see powder supply section of [0081]) configured to dispense layers of powder at a build plane above the array of platen sections (interpreted broadly as capable of dispensing powder on the two platens shown in Fig. 2); and
	a beam system (see selective laser beam irradiation of [0009]; laser irradiator of [0012]).
	Mizoguchi does not disclose: a two-dimensional array of actuators.
	In the same field of endeavor of additive manufacturing as Mizoguchi (see title, abs), Chen discloses: a tilting platform (see tilting tank of abs, [0008], and [0018] – see Fig. 2 which shows at least 4 spring-motor arrangements in a 2D array – see floating units of [0028] & [0033]).
To add the array of motors of Chen to the apparatus of Mizoguchi had the benefit that it allowed for the effective pealing of the object from the movable platform without damaging the appearance thereof ([0006]).
The combination Mizoguchi / Chen does not disclose: wherein the shanks / shafts are decouplable from the servos / motors.
In the same field of endeavor of additive manufacturing as Mizoguchi (see title, abs), Buller discloses: wherein the actuators are separated from the shafts by encoders (0186]).
To add the encoders of Buller to the apparatus of Mizoguchi had the benefit that it allowed for the separation of the pre-transformed material and/or debris from the materials bed towards the actuator (Id.).
It would have been obvious to one of ordinary skill in the art to combine the two-dimensional actuator array of Chen and the decoupling of the shafts and actuator by encoder of Buller with the additive manufacturing apparatus of Mizoguchi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it prevented the damaging of the object manufactured and separated the pre-transformed material from the actuators.
Regarding claim 20, the combination Mizoguchi / Chen / Buller discloses (citations to Mizoguchi): wherein the platen sections (see two platen sections of Fig. 2) individually include a top wall (see flat surfaces of 220 and 210), a plurality (at least 2) of vertical walls coupled to the upper wall (interpreted broadly as in physical contact with the upper wall -  see Figs. 1-2), and define a recess with a lower opening (see Fig. 2 – there is a recess below the upper wall with an area that is not closed in by the upper wall).

Claims 1-3, 7-8, 10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 8206637), and further in view of Chen (US 2015/0298396), and Buller (US 2019/0291184).
Regarding claim 1, Dietrich discloses: a 3D printing system (see system of title), comprising:
A printer housing comprising a build chamber (see build chamber of Fig. 4);
An array of actuators (see Fig. 4 – item 432) mounted above a lower portion of the build chamber (see Fig. 4 – they are above the lowest part of the build chamber), the actuators individually having an upward extending shaft (see Fig. 5);
A build platform assembly comprising:
	A chassis (see movable stage 426 and 430);
	An array of platen sections (see col. 11, ll. 33) corresponding to the array of actuators and mounted in the chassis for guided vertical movement (see Fig. 5), the array of platen sections defines an array of top surfaces of a build platen having a selectively configurable geometry (most any configuration of the platens can be considered a selectively configurable geometry); and
	An array of shanks (see rods 708) individually having an upper end coupled to one of the array of platen sections and a lower end (see actuator 710) which is positioned to receive the upward extending shaft when the lower end of a shank is lowered into the build chamber;
A powder dispenser (see powder delivery system 408 of Fig. 4) configured to dispense layers (interpreted as printing a layer at a time, then a subsequent layer after sintering) of powder at a build plane above the array of platen sections; and
An energy beam source (see laser delivery system 410) for selectively fusing layers of the powder at the build plane (interpreted as capable of the recited functions – see abs).
Dietrich does not disclose: a two-dimensional array of actuators.
	In the same field of endeavor of additive manufacturing as Dietrich (see title, abs), Chen discloses: a tilting platform (see tilting tank of abs, [0008], and [0018] – see Fig. 2 which shows at least 4 spring-motor arrangements in a 2D array – see floating units of [0028] & [0033]).
To add the array of motors of Chen to the apparatus of Mizoguchi had the benefit that it allowed for the effective pealing of the object from the movable platform without damaging the appearance thereof ([0006]).
The combination Dietrich / Chen does not disclose: wherein the shanks / shafts are decouplable from the servos / motors.
In the same field of endeavor of additive manufacturing as Dietrich (see title, abs), Buller discloses: wherein the actuators are separated from the shafts by encoders (0186]).
To add the encoders of Buller to the apparatus of Mizoguchi had the benefit that it allowed for the separation of the pre-transformed material and/or debris from the materials bed towards the actuator (Id.).
It would have been obvious to one of ordinary skill in the art to combine the two-dimensional actuator array of Chen and the decoupling of the shafts and actuator by encoder of Buller with the additive manufacturing apparatus of Dietrich to arrive at the claimed invention before the effective filing date because doing so had the benefit that it prevented the damaging of the object manufactured and separated the pre-transformed material from the actuators.
Regarding claim 2, the combination Dietrich / Chen / Buller discloses (citations are to Dietrich): wherein the array of motors moves a piston upwards / downwards (see actuator system 420 – that it turns is not required by the claimed subject matter, but is merely a statement of an example of how to accomplish the movement of the array of shanks).
	Regarding claim 3, the combination Dietrich / Chen / Buller discloses (citations are to Dietrich): wherein the platen sections (see multiple platen sections of Fig. 4) individually include a top wall, a plurality (at least 2 – see build chamber 504) of vertical walls coupled to the upper wall (interpreted broadly as in physical contact with the upper wall), and define a recess with a lower opening (see Fig. 4 – there is a lower opening).
	Regarding claim 7, the combination Dietrich / Chen / Buller (citations are to Dietrich): wherein a single platform section (taken broadly as one of the two platens) is individually removable (see movable stages 536 of col. 8, ll. 16) by (what follows is a manner of operating / intended use) lifting the single platform section from the chassis, lifting the single platform section lifts the lower end of the shank off of the upward extending of the shaft.
	Regarding claim 8, the combination Dietrich / Chen / Buller discloses (citations are to Dietrich): wherein the chassis (see build chamber 404 of col. 7) and the array of platen sections is movable / removable from the array of upward extending shafts by vertically lifting the chassis and disconnecting a corresponding array of shanks from the upward extending shafts (interpreted as a manner of operating / intended use – the claim reads can be removed not is removed under normal operation of the apparatus).
	Regarding claim 10, the combination Dietrich / Chen / Buller discloses (citations are to Dietrich): further comprising a platform housing (see Fig. 4 – build chamber enclosure 412 – the platform housing is interpreted as the section separating the two platens between them) that laterally surrounds the array of platen sections and has a lower portion that is coupled to the chassis.
Regarding claim 19, Dietrich discloses: a 3D printing system (see system of title), comprising:
A printer housing comprising a build chamber (see build chamber of Fig. 4);
A gas handling system (see gas circulation unit 452);
An array of actuators (see Fig. 4 – item 432) mounted above a lower portion of the build chamber (see Fig. 4 – they are above the lowest part of the build chamber), the actuators individually having an upward extending shaft (see Fig. 5);
A build platform assembly comprising:
	A chassis (see movable stage 426 and 430);
	An array of platen sections (see col. 11, ll. 33) corresponding to the array of actuators and mounted in the chassis for guided vertical movement (see Fig. 5), the array of platen sections defines an array of top surfaces of a build platen having a selectively configurable geometry (most any configuration of the platens can be considered a selectively configurable geometry); and
	An array of shanks (see rods 708) individually having an upper end coupled to one of the array of platen sections and a lower end (see actuator 710) which is positioned to receive the upward extending shaft when the lower end of a shank is lowered into the build chamber;
A powder dispenser (see powder delivery system 408 of Fig. 4) configured to dispense layers (interpreted as printing a layer at a time, then a subsequent layer after sintering) of powder at a build plane above the array of platen sections; and
An energy beam source (see laser delivery system 410) for selectively fusing layers of the powder at the build plane (interpreted as capable of the recited functions – see abs).
Dietrich does not disclose: a two-dimensional array of actuators.
	In the same field of endeavor of additive manufacturing as Dietrich (see title, abs), Chen discloses: a tilting platform (see tilting tank of abs, [0008], and [0018] – see Fig. 2 which shows at least 4 spring-motor arrangements in a 2D array – see floating units of [0028] & [0033]).
To add the array of motors of Chen to the apparatus of Mizoguchi had the benefit that it allowed for the effective pealing of the object from the movable platform without damaging the appearance thereof ([0006]).
The combination Dietrich / Chen does not disclose: wherein the shanks / shafts are decouplable from the servos / motors.
In the same field of endeavor of additive manufacturing as Dietrich (see title, abs), Buller discloses: wherein the actuators are separated from the shafts by encoders (0186]).
To add the encoders of Buller to the apparatus of Mizoguchi had the benefit that it allowed for the separation of the pre-transformed material and/or debris from the materials bed towards the actuator (Id.).
It would have been obvious to one of ordinary skill in the art to combine the two-dimensional actuator array of Chen and the decoupling of the shafts and actuator by encoder of Buller with the additive manufacturing apparatus of Dietrich to arrive at the claimed invention before the effective filing date because doing so had the benefit that it prevented the damaging of the object manufactured and separated the pre-transformed material from the actuators.
	Regarding claim 20, the combination Dietrich / Chen / Buller discloses (citations are to Dietrich): wherein the platen sections (see multiple platen sections of Fig. 4) individually include a top wall, a plurality (at least 2 – see build chamber 504) of vertical walls coupled to the upper wall (interpreted broadly as in physical contact with the upper wall), and define a recess with a lower opening (see Fig. 4 – there is a lower opening).

Claims 4, 6, 9, 21, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mizoguchi (US 2020/0032006), and further in view of Chen (US 2015/0298396), and Buller (US 2019/0291184), Brezoczky (US 2018/0111319).
Regarding claims 4, 21, 23-24: the combination Mizoguchi / Chen / Buller does not disclose: wherein the printer includes a linear bearing mounted inside the platform section; and a vertically oriented rail mounted to the chassis and received within the linear bearing to vertically guide the platform section.
In the same field of endeavor of additive manufacturing apparatuses as Mizoguchi (see title, abs), Brezoczky discloses: linear bearings (see linear motor of [0037] & [0043]) mounted inside the platform section (see Fig. 1); and a vertically oriented rail (see shaft of [0017]) mounted to the chassis (see Fig. 1) and received within the linear bearing (see linear encoder of [0043]) to vertically guide (manner of operation / intended use – apparatus of Brezoczky interpreted as capable of).
To add the linear bearings coupled to the chassis / platform sections as in Brezoczky to the apparatus of Mizoguchi had the benefit that it allowed for the reduction in the amount of maintenance and/or replacement of the component ([0237]).
It would have been obvious to one of ordinary skill in the art to combine the linear bearing / actuator of Brezoczky to the additive manufacturing apparatus of Mizoguchi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of the maintenance of the apparatus thereby reducing costs.
Regarding claim 6, 9: the combination Mizoguchi / Chen / Buller reference does not disclose: wherein the shank includes a lead screw and further comprising:
A nut mounted within the recess, the lead screw received within the nut and rotation of the shank induces vertical motion / movement of the platform section.
In the same field of endeavor of additive manufacturing as Mizoguchi (see title, abs), Brezoczky discloses: wherein the shank includes a lead screw (see guiding rod of [0231]) and further comprising:
A nut (Id.) mounted within the recess, the lead screw received within the nut and rotation of the shank (see turning of the lead screw(s) of [0231]) (what follows is a manner of operating / intended use) induces vertical movement of the platform section.
To add the turning lead screws coupled to the chassis / platform section as in Brezoczky to the apparatus of Mizoguchi had the benefit that it allowed for the reduction in the amount of maintenance and/or replacement of the component ([0237]), which was desirable in Mizoguchi.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the linear bearing / actuator of Brezoczky to the additive manufacturing apparatus of Mizoguchi to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of the maintenance of the apparatus thereby reducing costs, which was desirable in Mizoguchi.

Claims 4-6, 9, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (US 8206637) and further in view of Chen (US 2015/0298396), and Buller (US 2019/0291184), Brezoczky (US 2018/0111319).
Regarding claims 4-5, 21-22: the combination Dietrich / Chen / Buller does not disclose: wherein the printer includes a linear bearing mounted inside the platform section; and a vertically oriented rail mounted to the chassis and received within the linear bearing to vertically guide the platform section.
In the same field of endeavor of additive manufacturing apparatuses as Dietrich (see title, abs), Brezoczky discloses: linear bearings (see linear motor of [0037] & [0043]) mounted inside the platform section (see Fig. 1); and a vertically oriented rail (see shaft of [0017]) mounted to the chassis (see Fig. 1) and received within the linear bearing (see linear encoder of [0043]) to vertically guide (manner of operation / intended use – apparatus of Brezoczky interpreted as capable of).
To add the linear bearing coupled to the chassis / platform section as in Brezoczky to the apparatus of Mizoguchi in each instance of the vertical actuator had the benefit that it allowed for the reduction in the amount of maintenance and/or replacement of the component ([0237]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the linear bearings / actuators combination of Brezoczky to the additive manufacturing apparatus of Dietrich to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of the maintenance of the apparatus thereby reducing costs.
Regarding claim 6, 9: the Dietrich reference does not disclose: wherein the shank includes a lead screw and further comprising: a nut mounted within the recess, the lead screw received within the nut and rotation of the shank induces vertical motion / movement of the platform section.
In the same field of endeavor of additive manufacturing as Dietrich (see title, abs), Brezoczky discloses: wherein the shank includes a lead screw (see guiding rod of [0231]) and further comprising:
A nut (Id.) mounted within the recess, the lead screw received within the nut and rotation of the shank (see turning of the lead screw(s) of [0231]) (what follows is a manner of operating / intended use) induces vertical movement of the platform section.
To add the turning lead screws coupled to the chassis / platform section as in Brezoczky to the apparatus of Dietrich had the benefit that it allowed for the reduction in the amount of maintenance and/or replacement of the component ([0237]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the linear bearing / actuator of Brezoczky to the additive manufacturing apparatus of Dietrich to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of the maintenance of the apparatus thereby reducing costs.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743